1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT
9
                                      EASTERN DISTRICT OF CALIFORNIA
10
11   SORYA JOHNSON,                                                 Case No.: 1:18-CV-01674- JLT
12                     Plaintiff,                                   ORDER GRANTING IN PART STIPULATION
                                                                    TO AMEND THE CASE SCHEDULE
13            v.                                                    (Doc. 27)
14   KNIGHT TRANSPORTATION, INC., et al.,
15                     Defendants.
16
17            The parties have stipulated to amend the case schedule to extend some of the. It appears, in

18   part, the request is due to the plaintiff’s failure to earlier disclose that she underwent “neck

19   surgery.” (Doc. 27 at 2-4) From the stipulation, it appears that plaintiff’s Rule 26 initial disclosures

20   did not alert the defendants of this fact, though the supplemental disclosures did. Id.

21            Nevertheless, soon after receiving plaintiff’s initial disclosures, the defense subpoenaed the

22   records from the surgeon which should have detailed the surgery. Thus, the Court cannot

23   determine how the defense has been prejudiced nor have they described how they would have

24   acted differently had the plaintiff earlier disclosed the surgery and provided the records earlier. At

25   most, apparently, they would have taken the case more seriously and sought more discovery time

26   when the Court scheduled the case. 1 Likewise, the Court is not impressed with the attorneys’

27
     1
28    On the other hand, at the time the defendants removed this case to this court, they knew the plaintiff believed the case
     exceeded the jurisdictional limits. They reported in their notice of removal:

                                                                1
1    decisions to allow discovery to lag2 and then assume the Court would bail them out with

2    amendments to the case schedule.

3             Though the Court will grant request to amend the case schedule, counsel SHALL cooperate

4    to schedule the depositions and to take them immediately and to complete all needed discovery

5    expeditiously. They are assured that the Court will be extremely unlikely to consider with favor

6    any future requests to amend the case schedule. Thus, the Court ORDERS the case schedule

7    amended as follows:

8             1.       All non-expert discovery SHALL be completed no later than November 11, 2019;

9             2.       Experts SHALL be disclosed no later than November 22, 2019 and any rebuttal

10   experts SHALL be disclosed no later than December 13, 2019. All expert discovery SHALL be

11   completed no later than January 24, 2020;

12            3.       Non-dispositive and dispositive motions, if any, SHALL be filed no later than

13   February 10, 2020 and heard no later than March 9, 2020. 3

14
15   IT IS SO ORDERED.

16       Dated:       September 24, 2019                                    /s/ Jennifer L. Thurston
17                                                                 UNITED STATES MAGISTRATE JUDGE

18
19
20
21
              2.       Plaintiff filed an Unlimited Civil Case in Superior Court where the amount demanded exceeds
22            $25,000, and claims that she suffered: (1) wage loss, (2) loss of use of property, (3) hospital and medical
              expenses, (4) general damages, (5) property damages, and (6) loss of earning capacity. (See Exhibit" l ".)
23            Accordingly, the Complaint itself is sufficient evidence to establish that it is more likely than not that the
              amount in controversy exceeds the jurisdictional amount of $75,000,
24            24 pursuant to 28 U.S.C. § 1332(a).
              3.       Defendants' counsel also approached Plaintiff’s counsel regarding Plaintiffs damages and was
25            advised that her medical expenses to date totaled $11,000, but that Plaintiff was still treating for her injuries
              such that her medical expenses will continue to increase, and that Plaintiffs damages were in excess of
26            $75,000.”
     (Doc. 1 at 3-4)
     2
27     For example, by agreeing the IME would occur in October after the deadline for them to disclose their experts,
     counsel must have believed that amendments to the case schedule are routinely granted; they are not.
     3
28     The Court recognizes that the pretrial conference will occur before the hearings on dispositive and non-dispositive
     motions. Presumably, counsel knows this as well and chose this circumstance.

                                                                  2
